   Case: 1:21-cv-00135 Document #: 171 Filed: 09/09/21 Page 1 of 3 PageID #:3616




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                               )
                                               )
                                               )     Case No. 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
                                               )
Litigation
                                               )     Hon. Sharon Johnson Coleman
                                               )
                                               )

                 MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Jenner & Block LLP (“Jenner & Block”) hereby moves to withdraw the Appearance of Lee

Wolosky on behalf of Defendants Clearview AI, Inc., Hoan Ton-That, Richard Schwartz, Rocky

Mountain Data Analytics LLC, and Thomas Mulcaire (collectively, the “Clearview Defendants”).

Mr. Wolosky is taking a leave of absence from Jenner & Block effective September 11, 2021 in

order to serve at the White House as Special Counsel to the President of the United States. The

Clearview Defendants will continue to be represented by Howard Suskin, Precious Jacobs-Perry,

and Andrew Lichtman of Jenner & Block and Floyd Abrams and Joel Kurtzberg of Cahill Gordon

& Reindel LLP.




                                              1
  Case: 1:21-cv-00135 Document #: 171 Filed: 09/09/21 Page 2 of 3 PageID #:3617




September 9, 2021                    Respectfully submitted,


                                     By:       /s/ Andrew J. Lichtman________________
                                            Andrew J. Lichtman (pro hac vice)
                                            JENNER & BLOCK LLP
                                            919 Third Avenue
                                            New York, New York 10022-3908
                                            Phone: (212) 891-1600
                                            alichtman@jenner.com

                                            Howard S. Suskin (ARDC No. 6185999)
                                            Precious S. Jacobs-Perry (ARDC No. 6300096)
                                            JENNER & BLOCK LLP
                                            353 North Clark Street
                                            Chicago, Illinois 60654
                                            Phone: (312) 222-9350
                                            hsuskin@jenner.com
                                            pjacobs-perry@jenner.com

                                            Floyd Abrams
                                            Joel Kurtzberg
                                            CAHILL GORDON & REINDEL LLP
                                            32 Old Slip
                                            New York, NY 10005
                                            Phone: (212) 701-3000
                                            fabrams@cahill.com
                                            jkurtzberg@cahill.com

                                            Attorneys for Defendants Clearview AI, Inc.,
                                            Hoan Ton-That, Richard Schwartz, Rocky
                                            Mountain Data Analytics LLC, and Thomas
                                            Mulcaire




                                        2
   Case: 1:21-cv-00135 Document #: 171 Filed: 09/09/21 Page 3 of 3 PageID #:3618




                                CERTIFICATE OF SERVICE

        I certify that on September 9, 2021, a true and correct copy of the foregoing document was
filed via the Court’s CM/ECF system and notification of such filing was sent to all counsel of
record.



                                             By:    /s/ Andrew J. Lichtman
